Citation Nr: 0946541	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, to include degenerative disc disease of the lumbar 
spine.  

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The Veteran appeared at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is of record.  

The Board remanded this matter for further development in 
August 2008.  

At that time, the Board noted that the RO reopened and 
addressed the claim for service connection for degenerative 
disc disease of the lumbar spine on the merits.  Regardless 
of the RO's actions, the Board must address the question of 
whether new and material evidence has been received to reopen 
the claim because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The issue of entitlement to service connection for a right 
knee disorder, to include as secondary to the service-
connected left knee disorder is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be notified if further action is required on his 
part.  




FINDINGS OF FACT

1.  The RO last denied service connection for a low back 
disorder, identified as degenerative disc disease, L5-S1, 
with radiculopathy, in July 2003.  The Veteran was notified 
of this decision that same month and did not appeal.

2.  Evidence received since the denial of service connection 
for a low back disorder in July 2003 does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disorder, to 
include degenerative disc disease, has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issue of whether new and material evidence has been 
received to reopen the claim of service connection for a low 
back disorder, to include degenerative disc disease, the 
Court has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an October 2008 letter, the AMC, acting on behalf of the 
RO, informed the Veteran that he had been previously denied 
service connection for degenerative disc disease of the 
lumbar spine on the basis that this condition was neither 
incurred in or nor was aggravated by his military service.  
The AMC stated that in order for the Veteran to reopen this 
claim, new and material evidence was needed.  He was told 
that new and material evidence was evidence that raised a 
reasonable possibility of substantiating the claim.  

The RO told the Veteran that the claim was previously denied 
because the injury in service was considered an acute and 
transitory condition.  Therefore, the evidence he submitted 
had to relate to this fact.  Thus the Veteran was made aware 
of the reasons for the prior denial.

The Veteran's status has been substantiated.  The Board 
further notes that in the October 2008 letter, the Veteran 
was provided with notice that informed him of the evidence 
needed to substantiate his claim.  The letter also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letter further 
asked him to submit relevant evidence in his possession.  The 
Veteran was also provided with notice as to the disability 
rating and effective date elements of the claim in the 
October 2008 letter.

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent post 
service treatment records have been requested and that all 
available records have been obtained.  There is no duty to 
provide an examination prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2009).


Low Back Disorder, to include Degenerative Disc Disease

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The RO initially denied service connection for a low back 
disorder in January 2002; such denial was last confirmed by 
rating decision of July 2003.  In denying service connection, 
the RO noted that service connection was denied since this 
condition was neither occurred in nor was caused by service.  
The RO observed that service treatment records revealed that 
the Veteran had complaints of low back pain from lifting 
laundry bags for three weeks.  Physical examination performed 
on August 15, 1987, showed no direct vertebral tenderness.  
The Veteran had complaints of mild pain and palpations to the 
left side low back muscles.  There were no spasms noted.  He 
performed toe touch with mild difficulty.  There was no 
further evidence of treatment for low back pains during 
service.  The RO further noted that reports from Dr. Ramin 
and Dr. Darvish showed that the Veteran was seen for 
complaints of low back pain.  An MRI of the lumbar spine 
showed the L5-S1 disc with moderate narrowing and 
desiccation.  In addition to a 5 mm left paracentral disc 
protrusion, extrusion, and associated 5 mm diffuse posterior 
bulge of the annulus was seen.  The L4-5 showed a 4 mm 
diffuse annulus bulge.  

The RO further observed that a report from Dr. Moore showed 
that the Veteran was under his constant medical care.  He was 
treating the Veteran for chronic low back pain syndrome due 
to degenerative arthritis of the lumbar spine.  The RO also 
noted that outpatient treatment records showed the Veteran 
receiving treatment for low back pain.  The Veteran described 
low back pain exacerbated a couple years of ago with no 
history of trauma.  

The RO also noted that the October 2001 VA examination 
revealed evidence of painful motion predominantly in flexion. 
There was no evidence of tenderness or weakness noted.  
Straight leg flexion was to 80 degrees, bilaterally.  Lasegue 
sign was negative.  Range of motion of the lumbar spine 
revealed active flexion to 70 degrees, with pain; active 
extension to 15 degrees with pain; active right and left 
lateral flexion to 30 degrees, bilaterally, with pain; and 
active right and left rotation to 35 degrees, bilaterally, 
with pain.  X-rays of the lumbar spine were noted to be 
normal.  The examiner gave an opinion that the Veteran's low 
back condition was less likely to have occurred in the 
military service.  

The RO noted that although there was a record of treatment in 
service for chronic low back strain, no permanent residual or 
chronic disability subject to service connection was shown by 
service medical records and the current medical evidence did 
not show a relationship between the Veteran's current low 
back strain and an injury or disability that occurred in 
service.  Based upon that information, service connection for 
chronic lumbar strain was denied.  

Evidence received subsequent to the July 2003 decision 
includes duplicate copies of service treatment records and 
records from the Veteran's private physicians; additional 
treatment records demonstrating the Veteran continues to have 
back problems, including degenerative disc disease and 
radiculopathy; and statements and testimony from the Veteran 
as to his beliefs that his current low back disorders are 
related to his period of service.  

As to the duplicate records, they are of no probative value 
as they were of record at the time of the previous denial.  
As to the Veteran's statements and testimony, the Board notes 
that the Veteran continues to maintain that his current back 
disorders are related to his period of service and he has 
highlighted several instances that were in his service 
treatment record as proof of his beliefs.  While the Board 
has carefully considered his contentions, they were known at 
the time of the previous denial and are essentially 
cumulative and of little probative value.  As to the 
additional treatment records that have been associated with 
claims folder, the Board notes that several of these records 
contain the Veteran's assertions that his current back 
disorder is related to service.  They also demonstrate that 
the Veteran has a current low back disorder, which has 
possibly worsened since the time of the previous denial.  
However, the statements from the Veteran as to how he injured 
his back are cumulative of those known at the time of the 
previous denial.  Moreover, the treatment records, while 
demonstrating what appears to be a progressive worsening of 
the Veteran's low back disorder, do not provide a nexus 
between his current low back disorder and service, which was 
the basis of the prior denial.  

The newly received evidence does not relate to the 
unestablished element of a nexus between any current low back 
disorder, including degenerative disc disease, and service.  
Absent competent evidence of a nexus, the evidence of current 
disability could not substantiate the claim.  Accordingly, it 
does not raise a reasonable possibility of substantiating the 
claim and is not new and material and the petition to reopen 
must be denied.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt, but does not 
find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a low back disorder, 
to include degenerative disc disease, is  not reopened and 
the appeal is denied.


REMAND

The Veteran maintains that his current right knee disorder is 
secondary to his service-connected left knee disorder.  He 
contends that the left knee disorder has required him to 
place more stress on his right knee, which in turn has caused 
his current right knee problems, including arthritis.  He has 
also testified as to a continuity of symptoms as it relates 
to his right knee disorder.  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310 
and compensation is payable for the degree of aggravation of 
a nonservice-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The Veteran has not been afforded a VA examination throughout 
the course of his appeal.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Based upon the above, the Veteran should be afforded a 
VA examination to determine the etiology of any current right 
knee disorder and its relationship, if any to his period of 
service or his service-connected left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  All up-to-date VA and private medical 
records relating to evaluation and 
treatment of the Veteran's right knee 
disorder should be obtained for inclusion 
in the claims file.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current right knee disorder.  All 
indicated test and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examining 
physician for review.

The examiner should answer the following 
questions: Does the Veteran currently 
have a right knee disorder, to include 
arthritis?  If so, is it at least as 
likely as not (50 percent probability or 
greater) that any current right knee 
disorder, if found, is related to the 
Veteran's period of active service?  If 
not, is it at least as likely as not that 
the Veteran's service-connected left knee 
disorder caused or aggravated 
(permanently worsened) any current right 
knee disorder?  The examiner should 
provide rationales for these opinions.

3.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


